Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butterfield (US 5423743) in view of Kamen (US 9677555).
Regarding Claim 1, Butterfield teaches (Fig 1) an infusion device for administering a medical fluid to a patient, comprising: 
a pumping mechanism (12) for pumping a medical fluid through a delivery line, (col 5 lines 9-10) 
a sensor device (20) for measuring a measurement value indicative of a pressure in the delivery line (col 5, lines 4-8), and 
a processor device (24) for controlling the pumping mechanism (12), during an infusion operation, to pump the medical fluid through the delivery line in a downstream direction, 
wherein the processor device is configured to perform, prior to an infusion operation, a test function during which the processor device controls the pumping mechanism to pump the medical fluid through the delivery line in an upstream direction (34) opposite the downstream (36) direction (Col 8, lines 43-66 -- aspiration function is considered the test function),

Kamen teaches an infusion pump (19) with a pumping mechanism, sensor device (33) and  a processor device (37) that terminates the infusion pump flow if it determines the pressure in the tube exceeds or falls below the predetermined pressure (Col 21 lines 32-37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor of Butterfield by configuring it to terminate the infusion pump flow if it determines the pressure in the tube exceeds or falls below the predetermined pressure as taught by Kamen. Doing so would provide another method of determining an occlusion (Col 18 lines 34-39).
Regarding Claim 2, the combination of Butterfield and Kamen teaches all limitations mentioned above. Butterfield further teaches (Figure 1) the infusion device wherein the processor device (24) is configured to evaluate the (Col 5, lines 19-22), during the test function,  measurement values obtained from the sensor device to identify a change in pressure in the delivery line during the test function (Col 5, lines 4-8).
Regarding Claim 3, the combination of Butterfield and Kamen teaches all limitations mentioned above. Butterfield further teaches (Figure 1) the infusion device further comprising an input device (26) enabling a user to input a control command to trigger the processor device to perform the test function. 
Regarding Claim 4, the combination of Butterfield and Kamen teaches all limitations mentioned above. Butterfield further teaches (Figure 1) the infusion device further comprising an output device (28) for outputting information relating to a change in pressure during the test function. 

Butterfield does disclose in Col 9 lines 48-51, that the processor device can terminate fluid infusion in order to prevent injury to the patient. Additionally Kamen teaches in Col 41 lines 36-49, that the processor may determine the volume of blood being drawn in order to prevent drawing back too much. Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the processor device of Butterfield and Kamen to terminate the test function in case the volume of fluid pumped in an upstream direction during the test function exceeds a predetermined maximum volume as this would prevent injury to the patient (Butterfield Col 9, lines 48-51). 
Regarding Claim 9, the combination of Butterfield and Kamen teaches all limitations mentioned above. Butterfield further teaches (Col 9, lines 4-6) the infusion device wherein the processor device (24) is configured to control the pumping mechanism, after termination of the test function, to pump fluid through the delivery line in the downstream direction to reinject fluid pumped in the upstream direction during the test function. 
Regarding Claim 10, the combination of Butterfield and Kamen teaches all limitations mentioned above. Butterfield further teaches (Col 9, lines 4-6) the infusion device wherein the processor device (24) is configured to control the pumping mechanism to reinject a volume of fluid matching a volume of fluid pumped in an upstream direction during the test function. 

Regarding Claim 12, Butterfield teaches (Col 3, lines 15-34) a method for operating an infusion device for administering a medical fluid to a patient, comprising:
	pumping a medical fluid through a delivery line using a pumping mechanism (12),
controlling, using a processor device (24), the pumping mechanism during an infusion operation, to pump the medical fluid through the delivery line in a downstream direction (36),
performing, prior to an infusion operation, a test function during which the processor device controls the pumping mechanism to pump medical fluid through the delivery line in an upstream (34) direction opposite the downstream (36) direction (Col 8, lines 43-66),
measuring a measurement value indicative of a pressure in the delivery line (col 3, lines 15-34) using a sensor device (20) and
Butterfield does not teach a method comprising the step of terminating the test function at least in case the pressure in the delivery line falls under a predetermined negative pressure threshold. 
Kamen teaches a method comprising the step of terminating the test function at least in case the pressure in the delivery line falls under a predetermined negative pressure threshold (Col 21 lines 32-37). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Butterfield by adding a step of terminating the test function at least in case the pressure in the delivery line falls under a predetermined negative pressure threshold as taught by Kamen. Doing so would provide a 
Regarding Claim 13, the combination of Butterfield and Kamen teaches all limitations mentioned above. Butterfield further teaches (col 3, lines 15-34) the method wherein the processor device (24) evaluates measurement values obtained from the sensor device (20) to identify a change in pressure in the delivery line during the test function.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butterfield (US 5423743) in view of Kamen (US 9677555) as applied to claim 1 above, and further in view of Wilson (WO 9632975).
Regarding Claim 8, the combination of Butterfield and Kamen teaches all limitations of claim 1 mentioned above. The combination does not teach the infusion device wherein the processor device is configured to terminate the test function in case an input device is released.
Wilson teaches (Pg. 18 lines 7-12) the infusion device wherein the processor device is configured to terminate the test function in case an input device (204) is released.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor of Butterfield and Kamen to incorporate the processor configured to terminate the test function in case an input device is released as taught by Wilson. Doing so would allow the user to have more control over the injections (Pg. 3, line 11).
Response to Arguments
Applicant’s arguments, see Pg. 8 lines 14-23, filed 2/12/2021, with respect to the rejection(s) of claim(s) 1-6 and 9-13 under 35 U.S.C. 102 as anticipated by Butterfield (US 5423743) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further Butterfield (US 5423743) in view of Kamen (US 9677555).
Applicant's arguments, see Pg. 9 lines 1-7, filed 2/12/2021 have been fully considered but they are not persuasive. In Col 2 lines 10-24, Butterfield expresses concern over other systems at the time. The invention disclosed in Butterfield does use pressure measurements (See Col 3 lines 15-34) to determine occlusion. Since Butterflied takes pressure measurements into account when determining the presence of an occlusion Butterfield does not express bias against the use of pressure to make a determination regarding the delivery line.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJA GOLLAMUDI whose telephone number is (571)272-6449.  The examiner can normally be reached on Mon-Fri 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEERAJA GOLLAMUDI/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783